DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-3, 5-7, 9-11, 13 and 14  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (Pub. No.: 2015/0200746), herein Pan.
As to claim 1, Pan teaches a method performed by a terminal in a wireless communication system, the method comprising: 

	receiving from a base station, downlink control information (DCI) including first information on first resources allocated for physical uplink shared channel (PUSCH) and second information on a modulation and coding scheme (MCS) (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level (information on first resources));
	identifying based on the first resources and second resources of uplink control (UCI) in a slot, information on third resources of uplink data in the slot, wherein the third resources excluding the second resources from the first resources (Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH (information on third resources))
identifying a transport block size (TBS) based on the information on the third resources and the second information (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level) ;
, and
transmitting, to the base station, the UCI and the uplink data through the PUSCH based on the identified TBS (Pan [0007] the UE knows a modulation scheme and a code rate for a PUSCH scheduled by a base station for the UE according to the MCS level indicated by the indication information received over a PDCCH and determines a modulation order and a TBS index corresponding to the MCS level according to the correspondence in Table 3 to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH.. [0099]  UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)

As to claim 5, Pan teaches a method performed by a base station in a wireless communication system, the method comprising: 
Transmitting to a terminal, downlink control information (DCI) including first information on first resources allocated for physical uplink shared channel (PUSCH) and second information on a modulation and coding scheme (MCS) (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level);
(Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH [0099] UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)
Wherein information on third resources of the uplink data in a slot is identified based on the first resources and second resources of the UCI in the slot (Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH (information on third resources))) ;
Wherein the third resources include resources excluding the second resources from the first resources (Pan [0007] third resources are data resourcesz0
And
Wherein the TBS is identified based on the information on the third resources and the second information (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level) ;

As to claim 9, Pan teaches a terminal in a wireless communication system, the terminal comprising: 
a transceiver (Pan 0031] A User Equipment (UE) according to an embodiment of the invention includes a processor and a data transceiver interface,); and 
a controller coupled with the transceiver and configured to Pan 0031] A User Equipment (UE) according to an embodiment of the invention includes a processor and a data transceiver interface,); 

control the transceiver to receive from a base station, downlink control information (DCI) including first information on first resources allocated for physical uplink shared channel (PUSCH) and second information on a modulation and coding scheme (MCS) (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level);
	identify based on the first resources and second resources of uplink control (UCI) in a slot, information on third resources of uplink data in the slot, wherein the third resources excluding the second resources from the first resources (Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH (information on third resources))
identify a transport block size (TBS) based on the information on the third resources and the second information (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level) ;

Control the transceiver to transmit, to the base station, the UCI and the uplink data through the PUSCH based on the identified TBS (Pan [0007] the UE knows a modulation scheme and a code rate for a PUSCH scheduled by a base station for the UE according to the MCS level indicated by the indication information received over a PDCCH and determines a modulation order and a TBS index corresponding to the MCS level according to the correspondence in Table 3 to determine a transport block size in the PUSCH and to code and modulate the data in the PUSCH.. [0099]  UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)
 
As to claim 13, Pan teaches a terminal base station (BS) in a wireless communication system, the BS comprising: 
a transceiver (Pan 0028] A base station according to an embodiment of the invention includes a processor and a data transceiver interface,); and  
5 a controller coupled with the transceiver and configured to:   ((Pan 0028] A base station according to an embodiment of the invention includes a processor and a data transceiver interface,);
Control the transceiver to Transmit to a terminal, downlink control information (DCI) including first information on first resources allocated for physical uplink shared channel (PUSCH) and second information on a modulation and coding scheme (MCS) (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level);
	Control the transceiver to Receive, from a terminal uplink control (UCI) and uplink data through the PUSCH based on a transport block size (TBS) (Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH [0099] UE feeds back a CQI over a PUSCH [0174] The data transceiver interface is configured to communicate data between the processor and the base station.)
Wherein information on third resources of the uplink data in a slot is identified based on the first resources and second resources of the UCI in the slot (Pan [0007] determine TBS in the PUSCH and to code and modulate the data in the PUSCH (information on third resources))) ;
Wherein the third resources include resources excluding the second resources from the first resources (Pan [0007] third resources are data resourcesz0
And
Wherein the TBS is identified based on the information on the third resources and the second information (Pan [0007] A UE is notified by the network side of a determined MCS level in DCI so the UE knows a MSC for a PUSCH, a TBS corresponds to the MCS level) ;

As to claims 2, 6 and 10, Pan teaches the method of claim 1, claim 5 and the terminal of claim 9, wherein the UCI includes at least one of hybrid automatic repeat request (HARO) information, and channel state information (CSI) ( Pan 0099] UE feeds back a CQI over a PUSCH)

15 As to claims 3, 7 and 11, Pan teaches the method of claim 1, claim 5 and the terminal of claim 9,

wherein the DCl further includes an indicator for requesting to transmit a channel state information CSI (Pan [0079] The network side notifies the UE of a CQI table used for feeding back a CQI in indication information;)

As to claim 14, Pan teaches the BS of claim 13, wherein the uplink control information includes at least one of hybrid automatic repeat request (HARO) information, and channel state information (CSl), and wherein the DCI further includes an indicator for requesting to transmit the CSI (Pan [0079] The network side notifies the UE of a CQI table used for feeding back a CQI in indication information;)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 8, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan and  Yang et al. (Pub. No.: 2014/0092793),  herein Yang.





As to claim 4, Pan teaches the method of claim 1, 

Pan does not teach 
receiving, from the base station, configuring information for transmitting the uplink control information and the uplink data through a plurality of slots
in case that a number of slots for transmitting the uplink control information and the uplink data is determined to be plural, distributing the uplink control information to each of the plurality of slots
transmitting, to the base station, the uplink control information and the uplink data through the plurality of slots based on the identified TBS

However Yang does teach
further comprising: 
receiving, from the base station, configuring information for transmitting the uplink control information and the uplink data through a plurality of slots (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission
in case that a number of slots for transmitting the uplink control information and the uplink data is determined to be plural, distributing the uplink control information to each of the plurality of slots (Yang [0085] The number of REs used for CQI/PMI, ACK/NACK and RI transmission is based on a modulation and coding scheme (MCS)  [0086] Referring to FIG. 9, CQI and/or PMI resources are located at a start portion of UL-SCH data resources, are sequentially mapped to all SC-FDMA symbols on one subcarrier and then are mapped to a next subcarrier. CQI/PMI is mapped in a subcarrier from the left to the right, that is, in ascending order of SC-FDMA symbol indices. PUSCH data (UL-SCH data) is subjected to rate matching in consideration of the amount of CQI/PMI resources (that is, the number of coded symbols). The same modulation order as the UL-SCH data is used for CQI/PMI); and
 transmitting, to the base station, the uplink control information and the uplink data through the plurality of slots based on the identified TBS (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission)


 


As to claims 8 and 15, the combination of Pan and Yang teach the method of claim 5 and the BS of claim 13, further comprising- transmitting, to the terminal, configuration information for receiving the uplink control information and the uplink data through at plurality of slots (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission; and 
receiving, from the terminal, the uplink control information and the uplink data through the plurality of slots based on the TBS, wherein the uplink control information is distributed to each of the plurality of slot (Yang [0085] The number of REs used for CQI/PMI, ACK/NACK and RI transmission is based on a modulation and coding scheme (MCS) (Yang [0111] the PUSCH scheduled is used to multiplex uplink data and/or ACK/NACK  [0086] Referring to FIG. 9, CQI and/or PMI resources are located at a start portion of UL-SCH data resources, are sequentially mapped to all SC-FDMA symbols on one subcarrier and then are mapped to a next subcarrier. CQI/PMI is mapped in a subcarrier from the left to the right, that is, in ascending order of SC-FDMA symbol indices. PUSCH data (UL-SCH data) is subjected to rate matching in consideration of the amount of CQI/PMI resources (that is, the number of coded symbols). The same modulation order as the UL-SCH data is used for CQI/PMI) (Yang [0111] the PUSCH scheduled is used to multiplex uplink data and/or ACK/NACK)






As to claim 12, the combination of Pan and Yang teach the terminal of claim 9, wherein the controller is further configured to: control the transceiver to receive, from the base station, configuring information for transmitting the uplink control information and the uplink data through a plurality of slots, in case that a number of slots for transmitting the uplink control information and the uplink data is determined to be plural, distributes the uplink control information to each of the plurality of slots, and control the transceiver to transmit, to the base station, the uplink control information and the uplink data through the plurality of slots based on the identified TBS (Yang [0112] the PUSCH resources (indices) may be explicitly allocated via RRC signaling in advance or a plurality of PUSCH resources (indices) may be allocated to RRC and PUSCH resources (indices) to be used for ACK/NACK transmission [0086] Referring to FIG. 9, CQI and/or PMI resources are located at a start portion of UL-SCH data resources, are sequentially mapped to all SC-FDMA symbols on one subcarrier and then are mapped to a next subcarrier. CQI/PMI is mapped in a subcarrier from the left to the right, that is, in ascending order of SC-FDMA symbol indices. PUSCH data (UL-SCH data) is subjected to rate matching in consideration of the amount of CQI/PMI resources (that is, the number of coded symbols). The same modulation order as the UL-SCH data is used for CQI/PMI))









Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 9 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467